Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15-19 have been examined and claim 14 has been canceled. 
Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The rejections of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, from previous office action have been overcome as a result of amendment and remarks. 
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed September 26, 2022, with respect to the rejection(s) of claim(s) 1-13 and 15-19 under under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lampazzi et al. (US 2019/0375514).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-10, 13, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lampazzi et al. (US 2019/0375514).  
As per claim 1, Lampazzi shows a center information display system, comprising: 
a center information display (Fig. 2-3; Para. 34,37: screen 250); 
a capturing device configured to obtain information on an occupant inside a vehicle (aircraft is a type of vehicle) (Para. 37; the sensors 262) ; 
5a rotating structure (motor 304; Para. 37; Fig. 3) configured to adjust a view angle of the center information display (Para. 37); 
a control device (computer system 302; Fig. 3; Para. 37) in communication with the capturing device and the rotating structure, being configured to determine whether there is an occupant in a driver seat or a passenger seat, and control the rotating structure to rotate the center information display to a predetermined view angle (Fig. 2-3; Para. 31,37);
wherein when there is only an occupant in the driver seat is determined, controlling the rotating structure to rotate the center information display towards the driver seat; when there is only an occupant in the passenger seat is determined, controlling the rotating structure to rotate the center information display towards the passenger seat; and when there are occupants both in the driver seat and in the passenger seat is determined, controlling the rotating structure to rotate the center information display to be perpendicular to a central axis of the vehicle (Para. 37,31,34).
As per claim 2, Lampazzi shows wherein the capturing device is a camera configured to take an image of the occupant (Para 37).  
As per claim 3, Lampazzi inherently shows wherein the capturing device includes two sensors respectively arranged on the driver seat and the passenger seat (Para 37 states the pressure sensors are in the seats and the apparatus of Lampazzi are intended to monitor both first and second seats, therefore inherently shows two sensors respectively arranged on the driver seat and the passenger seat).  
As per claim 4, Lampazzi shows the two sensors are selected from pressure sensors, temperature sensors, infrared sensors, and voice sensors (Para 37).
As per claims 7-10, 13, they correspond to claims 1-4; they are therefore rejected for the similar reasons set forth.  In addition, Lampazzi shows a vehicle, comprising: a driver seat; 5a passenger seat (Fig. 2C, Para. 37).
As per claim 15, Lampazzi inherently shows determining whether a current orientation of the center information display is towards the driver seat, if there is only an occupant in the driver seat; controlling the rotating structure to rotate the center information display towards the driver seat, if the current orientation of the center information display is not towards the driver seat (Para. 34-38).  
As per claim 16, Lampazzi inherently shows determining whether a current orientation of the center information display is towards the passenger seat, if there is only an occupant in the passenger seat; controlling the rotating structure to rotate the center information display towards the driver seat, if the current orientation of the center information display is not towards the passenger seat (Para. 34-38).  
As per claim 17, Lampazzi inherently shows determining whether a current orientation of the center information display is perpendicular to a central axis of the vehicle, if there are occupants both in the driver seat and in the passenger seat; controlling the rotating structure to rotate the center information display to be perpendicular to the central axis of the vehicle, if the current orientation of the center information display is not perpendicular to the central axis of the vehicle (Para. 34-38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6,11-12,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (US 2019/0375514) in view of Sung (US 2014/0226276).
As per claims 5-6, the invention of Lampazzi meets the limitation of claim by showing rotatable display monitor (see above rejections for reference) and further shows the display monitor can be manually adjusted as desired (Para 37). 
It does not explicitly mention a switching module configured to switch the center information display system between an automatic model and a manual model, the switching module being in communication with the center information display, wherein the switching module includes a key or a screen key or an icon on a screen.
In the analogous art of monitor display, Sung shows a switching module (automatic and manual modes switch button; Para 18, 81-82) configured to switch the information display system (Fig. 5: monitor 110 with central control device 124, system memory 125; rotation power providing hinge unit 130, etc.) between an automatic model and a manual model (switch/stop from automatic open and close mode to manual open and close mode), the switching module being in communication with the information display (the monitor 110 is the information display and the automatic and manual modes switch button is being in communication with the central control device 124, hinge unit, monitor open and close control module, and the monitor tilting control module at the monitor 110, therefore the switching module being in communication with the information display), wherein the switching module includes a key or a screen key or an icon on a screen (button; Para 18, 81-82).  
Therefore, it would have been obvious at the time the invention was made to include switching module as suggest by Sung to the rotatable module and associated apparatus of Lampazzi because it would provide a user input to overwrite the automatic rotatable mode. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claims 11-12 and 18-19, they correspond to claims 5-6; they are therefore rejected for the similar reasons set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689